dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-164-CV





MILLARD & ASSOC., L.P., INDIVIDUALLY
      			     APPELLANT
S
  

AND ON BEHALF OF EAGLE MOUNTAIN 

PIPELINE COMPANY, L.P., AND 

PACESETTER ENERGY, INC.	





V.



CHIEF HOLDINGS, LLC, CHIEF OIL 					APPELLEE
S

& GAS, LLC, TREVOR REES-JONES, 

AND EAGLE MOUNTAIN GAS PARTNERS, LLC	





----------

FROM THE 393
RD
 DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the parties “Agreed Order Dismissing Appeal With Prejudice,” signed by the attorney for all parties. It is the court's opinion that the parties request for dismissal should be granted; therefore, we dismiss the appeal with prejudice to the refiling of same.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2)(A), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: August 12, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.